The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to the amendment filed 9/24/2021.  Claims 2-5 and 7-10 readable on species A, figure 1D are under examination.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 4, the recitation of “wherein a gate of the transistor is electrically connected to the one of the source and the drain of the sixth transistor” in lines 32-33 refers to the transistor 115 of figure 1D.  However, the recitation of “wherein one of a source and a drain of the transistor is connected to the third wiring, wherein a fifth wiring is configured to control the connection of another of the source and the drain of the transistor to the third wiring, and wherein a signal supplied by the fifth wiring is inverted with respect to a signal supplied by the first wiring” in lines 71-75 refers to the transistor 121 of figure 1D.  Thus, the metes and bounds of the claim cannot be determined renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagao et al. (US 2004/0140839) in view of Tobita (US 2008/0101529).
Regarding claims 2-5, Nagao et al.’s figure 4B shows a shift register comprising a first transistor 405 (stage Nth)/eighth transistor (corresponds to the transistor 405 of the (N+1)th stage/fifteenth transistor (corresponds to the transistor 405 of (N+2)th), a second transistor (transistor 406 of stage Nth) /ninth transistor (transistor 406 of the (N+1)th stage/sixteenth transistor (transistor 406 of the (N+2)th stage), a third transistor (401 of the Nth stage/tenth transistor(transistor 401 of the (N+1)th stage/seventeenth transistor (401 of the (N+2)th stage), a fourth transistor (402 of the Nth stage)/eleventh transistor (402 of the (N+1)th stage/eighteenth transistor (402 of the (N+2)th stage), a fifth transistor (403 of the Nth stage)/twelfth transistor (transistor 403 of the (N+1)th stage/nineteenth transistor (403 of the (N+2)th stage), a sixth transistor (transistor 404 of wherein the one of the source of the third transistor (401) is electrically connected to a gate of the first transistor (405) through at least one transistor (901; figure 9A).

What not shown in Nagao et al.’s figure 4B is (1) the limitation of a transistor, currently being understood as the transistor 121 of figure 1D as called for in claims 2-5.

Regarding the difference noted in item (1), Tobita’s figure 14 shows a shift register further including a transistor (Q15) for pulling down the output signal by a complementary clock signal (/CLK).  This arrangement is necessary to ensure the output signal remains low during a non-outputting period thus to stabilize the output signal to prevent erroneous operation (paragraph 0158).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Tobita’s transistor .

Claims 7-10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagao et al. (US2004/0140839) and Tobita (US2008/0102529) as applied to claims 2-5 above, and further in view of Jeon (US 2004/0217935).
The combination of Nagao et al. and Tobita references disclose all the aspects of the present invention as noted above except for a twenty second transistor (currently being understood as the transistor 117 in figure 1D of the present invention) as called for in claims  7-10.
Regarding the difference noted in the above, Jeon’s figure 4 shows a shift register comprising first and second transistors (NT1 and NT3) configured to provide a gate line driving signal (Gout) and another set of transistors (NT2 and NT4), corresponding to the twenty-second transistor a transistor, to provide an identical output signal waveform (SOUT) as a stage driving output signal.  The stage driving output signal (SOUT) is used to drive previous and next shift register stages and the gate driving signal (Gout) is responsible only for driving pixels of a display panel.   This inclusion of the set of transistor NT2 and NT4 is thus to relieve a loading effect on the gate driving signal (Gout) thus to prevent erroneous operation.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include another set of output transistors including a transistor and a twenty-second transistor in Nagao et al.’s circuit arrangement to provide a stage driving output signal for the purpose of reducing a .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,330,702. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same embodiments that are having common technical features, i.e., first to twenty first transistors and the connection there between.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TUAN T LAM/
Primary Examiner, Art Unit 2842


12/13/2021